44 So.3d 1265 (2010)
Jody Ann CIAMPAGLIA, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-2956.
District Court of Appeal of Florida, First District.
October 6, 2010.
James Owens, Public Defender, First Judicial Circuit, and Isaac T. Newlin, Assistant Public Defender, Pensacola, for Petitioner.
Bill McCollum, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgments and sentences rendered on or about April 20, 2010, in Escambia County Circuit Court case numbers 2008-CF-006040A and 2008-CF-006016A, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in each case, accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal shall appoint counsel to represent her in the appeals authorized by this opinion.
WOLF, ROBERTS, and WETHERELL, JJ., concur.